      Case 4:19-cv-00536 Document 1 Filed in TXSD on 02/15/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 DEWAUNE L. OWENS                               §
     Plaintiffs,                                §
                                                §
 V.                                             §       CIVIL ACTION NO. 4:19-cv-0536
                                                §
 HARRIS COUNTY AND HCSO DEPUTY                  §                JURY DEMAND
 M. RUDOLPH                                     §
      Defendants.

                      DEFENDANTS’ NOTICE OF REMOVAL

       Defendants Harris County and Deputy Matthew Rudolph (“Defendants”) file this

Notice of Removal pursuant to 28 U.S.C. § 1441, and would respectfully show as follows:

       1.     Plaintiff Dewaune L. Owens (“Plaintiff”) filed his Original Petition (“the

Petition”) on December 10, 2018 under Cause No. 2018-87651, in the 270th Judicial

District Court of Harris County, Texas. Defendant Harris County was served with a copy

of Plaintiff’s Original Petition on January 23, 2019 and Deputy Matthew Rudolph was

served on February 7, 2019.

       2.     Defendants’ original notice of removal is being filed within thirty (30) days

after service of the Plaintiff’s Original Petition on Defendants which alleges a federal cause

of action pursuant to 42 U.S.C. § 1983, and 1988. In his Original Petition, Plaintiff alleges

that following his evasion of law enforcement, Defendant Deputy Rudolph released a K-9

who allegedly “viciously” attacked him. The suit alleges Deputy Rudolph violated his

constitutional rights to be free from injury and the use of excessive force under 42 U.S.C.

§ 1983 by releasing the K-9 to allegedly assault him. Plaintiff further alleges the “foregoing

acts, omissions and systemic failures constitutes a policy and/or practice which combine to
      Case 4:19-cv-00536 Document 1 Filed in TXSD on 02/15/19 Page 2 of 3



deprive” the Plaintiff of his federal and state constitutional rights. Plaintiff seeks damages

for physical pain, mental anguish, physical impairment, medical expenses, loss of earning

capacity, cost of suit and pre- and post-judgment interest.

       3.     Original jurisdiction of this Court is proper pursuant to 28 U.S.C. §§ 1441(a)

and 28 U.S.C. § 1331. Venue in this Court is proper because Harris County, Texas is

located within the Southern District of Texas and the Houston Division thereof. Removal

to this Court is, therefore, proper under U.S.C. §§ 1441(a) and 1331. The Defendants,

Harris County and Deputy Rudolph, consent to this removal.

       4.     Copies of all process and pleadings filed in Cause No. 2018-87651 have been

provided to this Court.

       5.     Written notice of the filing of this Notice is being served on all adverse

parties as required by 28 U.S.C. § 1446(d). A true and correct copy of this Notice will be

filed with the District Clerk of Harris County, Texas, as required by 28 U.S.C. § 1446(d).

       WHEREFORE, Defendants Harris County and Deputy Matthew Rudolph

respectfully request that this action be removed to the United States District Court.

                                           Respectfully submitted,

                                           /s/ Laura Beckman Hedge
OF COUNSEL:                                LAURA BECKMAN HEDGE
                                           Assistant County Attorney
VINCE RYAN                                 State Bar No. 00790288
HARRIS COUNTY ATTORNEY                     Federal ID No. 23243
                                           1019 Congress, 15th Floor
                                           Houston, Texas 77002
                                           Telephone: (713) 274-5137
                                           Facsimile: (713) 755-8924
                                           Laura.Hedge@cao.hctx.net



                                              2
      Case 4:19-cv-00536 Document 1 Filed in TXSD on 02/15/19 Page 3 of 3



                                         ATTORNEY FOR DEFENDANTS
                                         HARRIS COUNTY & DEPUTY MATTHEW
                                         RUDOLPH

                               CERTIFICATE OF SERVICE

      I hereby certify that on February 15, 2019, a true and correct copy of the foregoing
was served pursuant to the Federal Rules of Civil Procedure to:

Attorney for Plaintiff
Shelly M. Davis-Smith
The Davis Law Firm
3100 Richmond Ave., Ste. 480
Houston, Texas 77098


                                         /s/ Laura Beckman Hedge
                                         LAURA BECKMAN HEDGE
                                         Assistant County Attorney




                                            3
